Citation Nr: 0508338	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  When the case was before the Board in 
June 2004, it was remanded for further development.  It has 
since been returned to the Board for further appellate 
action.  


REMAND

The veteran contends that he has PTSD due to stressors 
encountered while he was serving in Vietnam, to include 
stressors associated with performing guard duty.  After the 
case was returned to the Board, the veteran submitted a 
service record indicating that he was recommended for the 
Army Commendation Medal because of meritorious service in 
very positions, to include in the performance of guard duty.  
The evidence of record includes medical records documenting 
treatment of the veteran for PTSD, but the records do not 
identify the stressor(s) upon which the diagnosis is based.  
To date, the veteran has not been afforded a VA examination 
to determine if he has PTSD and if so the stressors 
supporting the diagnosis.  In the Board's opinion, such an 
examination is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him for any psychiatric 
problems since his discharge from service 
or to provide the identifying information 
and any authorization necessary to enable 
the RO or AMC to obtain such evidence on 
his behalf.

2.  The RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The records 
obtained should include any pertinent VA 
outpatient records for the period since 
October 2003, and any records pertaining 
to counseling of the veteran since 
February 2004 at the Rochester Vet 
Center.  

3.  If the RO or AMC is unsuccessful in 
its efforts to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a 
psychiatrist or psychologist to determine 
if he has PTSD due to service 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, 
the elements supporting the diagnosis, to 
include the stressor(s), should be 
identified.

5.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or AMC should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative, and they should 
be afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome.  No action is required of the appellant until 
he is otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




